DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-20 were pending.
Claims 1, 13, and 20 are amended.
Claim 10 is canceled.
Claims 1-9 and 11-20 are now pending and in condition for allowance for the reasons set forth herein.

ALLOWABLE SUBJECT MATTER
Claims 1-9 and 11-20 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method of object detection using a radar module, the method comprising: 
at least one processor receiving, from a radar module, frames of range and doppler data at sample time intervals, each frame of the range and doppler data comprising an array including range bins and doppler bins; 
the at least one processor extracting doppler zero slice data from a current frame of the range and doppler data, the doppler zero slice data corresponding to a zero doppler bin that has been extracted from remaining doppler bins in the range and doppler data and also corresponding to at least one range bin at a distance range that includes a zero range bin that has been extracted from remaining higher range bins in the range and doppler data; 
the at least one processor maintaining a prediction of doppler zero slice data using a prediction function that utilizes at least doppler zero slice data from a previous frame of range and doppler data and a rate of change term representing expected drift of the doppler zero slice data from a previous frame of range and doppler data, wherein the at least one processor maintaining a prediction of doppler zero slice data comprises scaling and rotating the prediction of doppler zero slice data relative to the doppler zero slice data using a best fit function to cancel out mutual phase and gain variations; 
the at least one processor determining standard deviation data based at least partly on prediction error data, the prediction error data related to a difference between the prediction of doppler zero slice data and the doppler zero slice data; and 
the at least one processor providing an object detection output based on a comparison of the standard deviation data and an object detection threshold. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Millar (US 2016/0146925, “MILLAR”) discloses a method and system for increasing angular resolution in an automotive radar system.  However MILLAR, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Shayovitz et al. (US 2020/0142048, “SHAYOVITZ”) discloses a similar vehicle radar system for mitigating signal interference.  However, like MILLAR, SHAYOVITZ, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.

Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 13 and 20 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  Dependent claims 2-9, 11-12, and 14-19 are each allowable based at least on their respective dependency to claims 1, 13, or claim 20.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648